Citation Nr: 1519993	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 17, 2013.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 17, 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

The procedural history of the appeal shows that in the March 2005 rating decision, the RO granted service connection for dysthymic disorder (claimed as a neuropsychological condition) and assigned a 10 percent evaluation effective April 22, 2004.  The Veteran appealed the initial assigned rating.  In September 2009, the RO granted higher initial 30 percent rating from June 24, 2009, creating a staged rating.  In a May 2011 decision, the Board denied an increased rating in excess of 10 percent prior to June 24, 2009, and in excess of 30 percent thereafter.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court vacated that Board's decision and remanded the appeal for readjudication in compliance with a Joint Motion for Remand.  

In a July 2012 decision, the Board granted a higher initial 50 percent rating for dysthymic disorder for the entire appeal period (both prior to June 24, 2009 and thereafter).  Thus, the appeal for a higher initial rating for dysthymic disorder is no longer before the Board.  In the July 2012 decision, the Board also added the issue of entitlement to a TDIU to the appeal as part of the Veteran's claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  The Board then remanded entitlement to a TDIU for a VA examination to address the claim.  VA examinations were completed, and the RO granted a TDIU from January 17, 2013.  The Board finds that the grant of a TDIU from January 17, 2013 was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to a TDIU prior to January 17, 2013 remained pending on appeal.  In February 2014, the Board remanded the appeal for a TDIU prior to January 17, 2013 for a statement of the case addressing that issue.  A statement of the case was issued, and the Veteran perfected the appeal.  The appeal for a TDIU prior to January 17, 2013 is once again before the Board.  

A review of the record shows that in July 2012, the Board granted a higher initial 50 percent rating for dysthymic disorder for the entire appeal period (both prior to June 24, 2009 and thereafter).  However, when the RO effectuated the award in an April 2013 rating decision, they granted a 50 percent rating for a mood disorder from June 24, 2009.  Current rating code sheets also reflect the award of a 50 percent rating for a mood disorder from June 24, 2009.  The Board is, therefore, referring this matter to the Agency of Original Jurisdiction (AOJ) to correct the record to reflect the assignment of a 50 percent rating for a mood disorder under Diagnostic Code 9435 from April 22, 2004.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the entire appeal period prior to January 17, 2013, the Veteran was unable to secure and follow a substantially gainful occupation due service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, prior to January 17, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, the Board finds that such error was harmless and will not be further discussed.  

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In an April 2013 decision, the RO granted a TDIU effective January 17, 2013.  Because a TDIU has been considered as a part of the Veteran's claim for a higher initial rating for dysthymic disorder or a mood disorder, the Board finds that this was only a partial grant of the benefits sought on appeal and the Board will consider whether a TDIU is warranted for the entire initial rating period prior to January 17, 2013.   See AB, 6 Vet. App. at 38; Rice, 22 Vet. App. at 453.   

As noted above, in July 2012, the Board granted a 50 percent rating for service-connected dysthymic disorder for the entire initial rating period from April 22, 2004 to January 17, 2013.  For the entire rating period on appeal, the Veteran was additionally service-connected for left ankle internal malleolus avulsion chip and degenerative disc disease secondary to the left ankle, each rated at 20 percent disabling.  Because the left ankle disability and degenerative disc disease result from a common etiology, they will be considered as one disability.  38 C.F.R. 
§ 4.16(a).  Service connection was later granted for a left cheek scar and right and left lower extremity radiculopathy.  The Board finds that for the initial rating period prior to January 17, 2013, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether, prior to January 17, 2013, the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  An April 2004 letter from the Veteran's VA treating psychologist identified a diagnosis of dysthymic disorder which affected the Veteran's overall daily functioning, including self-care, interest in activities, ability to sustain work, and social functioning.  

A January 2005 psychological assessment identified symptoms, to include memory difficulties.  A neuropsychological assessment revealed marked deficits in many areas of cognitive functioning and working memory.  VA treatment records dated from 2007 to 2009 show that the Veteran received psychiatric treatment with medication management for depression and continued memory problems.  

A June 2009 VA authorized examination identified occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to the Veteran's psychiatric symptoms.  However, in an April 2012 assessment, the Veteran's VA treating psychiatrist identified a diagnosis of major depression with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  The VA psychiatrist also noted that the Veteran experienced increased pain levels which contributed to his current complaints.  

An April 2012 private vocational assessment was completed by C.B., which included references to and a discussion of relevant medical evidence of record and an interview and evaluation of the Veteran.  He noted findings from orthopedic evaluations which he found limited the Veteran to sedentary employment.  He also noted findings from the April 2012 assessment completed by the Veteran's VA psychiatrist.  The Veteran was noted to have been in receipt of Social Security Disability benefits since 1995 based on service-connected and nonservice-connected disabilities.  C.B. opined that the Veteran was not able to work based on his service-connected low back disability, left ankle disability, and depression.  The Board finds that in his assessment, C.B. provided adequate reasons and bases for his opinion addressing the Veteran's employability, based on an accurate factual background which included a review of both physical and psychiatric medical evidence of record.  C.B. opined that as of April 22, 2004, the Veteran was, at least as likely as not, totally disabled due to service-connected disabilities.  

The Board notes that a January 17, 2013 general medical examination and January 2013 psychiatric examination indicate that the Veteran's psychiatric disabilities resulted in deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood, and his service-connected physical disabilities restricted the Veteran to only sedentary work, with the need for breaks and frequent days off.  The Board finds that C.B.'s opinion was based on similar findings in the record as to the severity of the Veteran's mood disorder, and his limitations with regard to performing physical employment over the course of the relevant appeal period.  Accordingly, the Board finds that the opinion is probative, and consistent with the Veteran's presentation over the entire period on appeal.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that prior January 17, 2013, a TDIU is warranted.  


ORDER

Prior to January 17, 2013, a TDIU is granted.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


